              Case 2:21-cv-00713-JRC Document 4 Filed 06/03/21 Page 1 of 3




                                                       HON. J. RICHARD CREATURA

 1
 2
 3                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON
 4                                AT SEATTLE
 5
 6
 7                                                   CASE NO. 21-CV-0713-JRC
     NITETEK LICENSING LLC,
 8
                  Plaintiff,
 9                                                  PLAINTIFF’S RULE 7.1
10                       v.                         CORPORATE DISCLOSURE
                                                    STATEMENT
11   SSTREAMBOX INC.,
12                                                  JURY TRIAL DEMANDED
                  Defendant.
13
14
15         Pursuant to Rule 7.1, of the Federal Rules of Civil Procedure, Plaintiff states
16   that it is a limited liability company. It does not have a parent corporation and no
17   publicly held corporation owns ten percent (10%) or more of its stock.
18
           DATED this 3Rd day of April, 2021.
19
20
                                           By: s/ Philip P. Mann
21                                         Philip P. Mann, WSBA No. 28860
22                                         MANN LAW GROUP PLLC
                                           403 Madison Ave N. Suite 240
23                                         Bainbridge Island, WA 98110
24                                         Telephone: (206) 436-0900
                                           email: phil@mannlawgroup.com
25
26                                         Together with:
27    CORPORATE DISCLOSURE
                                                            MANN LAW GROUP PLLC
                                                            403 Madison Ave N. Suite 240
      21-cv-0713-1                                          Bainbridge Island, WA 98110
28                                                          Phone: 206-436-0900
           Case 2:21-cv-00713-JRC Document 4 Filed 06/03/21 Page 2 of 3




                                     David deBruin (No. 4846)
 1                                   (pro hac forthcoming)
 2                                   GAWTHROP GREENWOOD, PC
                                     3711 Kennett Pike, Suite 100
 3                                   Wilmington, DE 19807
 4                                   302-777-5353
                                     email: ddebruin@gawthrop.com
 5
 6
                                     Attorneys for Plaintiff
 7                                   Nitetek Licensing LLC
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27   CORPORATE DISCLOSURE
                                                   MANN LAW GROUP PLLC
                                                   403 Madison Ave N. Suite 240
     21-cv-0713-2                                  Bainbridge Island, WA 98110
28                                                 Phone: 206-436-0900
              Case 2:21-cv-00713-JRC Document 4 Filed 06/03/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

 1              I hereby certify on the date indicated below, I electronically filed the
 2   foregoing with the Clerk of the Court using the CM/ECF system which will send
 3   notification of such filing to all parties who have appeared in this matter.
 4   DATED: June 3, 2021                     /s/ Philip P. Mann
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27    CORPORATE DISCLOSURE
                                                             MANN LAW GROUP PLLC
                                                             403 Madison Ave N. Suite 240
      21-cv-0713-3                                           Bainbridge Island, WA 98110
28                                                           Phone: 206-436-0900
